DISMISS and Opinion Filed February 4, 2022




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00771-CV

                        SAKINAH BAYNARD, Appellant
                                   V.
                      BLUE MOUNTAIN TX LLC, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02842-E

                         MEMORANDUM OPINION
                 Before Justices Pedersen, III, Goldstein, and Smith
                           Opinion by Justice Goldstein
       Appellant’s brief in this case is overdue. By postcard dated January 6, 2022,

we notified appellant the time for filing her brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).


                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE


210771F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAKINAH BAYNARD, Appellant                   On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-00771-CV          V.               Trial Court Cause No. CC-21-02842-
                                             E.
BLUE MOUNTAIN TX LLC,                        Opinion delivered by Justice
Appellee                                     Goldstein. Justices Pedersen, III and
                                             Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered February 4, 2022




                                       –3–